Citation Nr: 0529587	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease, 
including as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This appeal arose from a July 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans'Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  In December 2003, the veteran testified 
before the undersigned at a personal hearing at the RO.  In 
July 2004, the Board of Veterans' Appeals (Board) remanded 
this case for additional development.  In May 2005, the RO 
issued a Supplemental statement of the case (SSOC) which 
confirmed and continued the denial of the benefit sought.


FINDING OF FACT

The veteran does not have heart disease which can be related 
to his period of service, to include any exposure to 
asbestos.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5013(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The veteran filed a claim for entitlement to service 
connection for heart disease due to exposure to asbestos in 
July 2001.  He was provided with VCAA notification letters in 
July 2001 and June 2003.  These letters informed him of the 
evidence that was necessary to substantiate his claim, as 
well as of what evidence and information he should provide 
and what information and evidence VA would obtain in his 
behalf.  In July 2004, this case was remanded by the Board in 
part so that it could be ensured that the veteran was 
provided with appropriate notice under 38 C.F.R. 
§ 3.159(b)(1), that is, with all four notice requirements.  
This was done in July 2004.  In addition, the SSOC provided 
to the veteran in May 2005 included the provisions of 
38 C.F.R. § 3.159, the regulation that implemented the VCAA.  

Therefore, it is found that the veteran has been properly 
provided with the laws and regulations relating to his and 
VA's duties pursuant to the VCAA and its implementing 
regulations.  To the extent that VA may have failed to 
fulfill any duty to notify and assist the veteran, including 
because the VCAA notice was not provided in the order 
required by 38 U.S.C.A. § 5103(a), the Board finds that error 
to be harmless.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing before the Board.  
The claims file contains his service medical records.  There 
are private medical records, VA treatment records as well as 
those from the Social Security Administration.  Although the 
veteran and his representative have indicated that a remand 
is warranted in this case for another medical opinion, the 
Board finds that such additional development is not warranted 
as further discussed below.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim, and no further assistance to the veteran with the 
development of evidence is required.


Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime after January 1, 1947, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

The relevant evidence of record included the veteran's 
service medical records.  These contained no complaints of or 
treatment for any cardiovascular problems in service.  The 
May 1972 entrance examination and the May 1975 separation 
examination noted that his cardiovascular system was within 
normal limits, as were his blood pressure and his chest X-
rays.  

The veteran's DD-214 was also included in the claims folder.  
This showed a military occupational specialty of Airman.  It 
did not establish that the veteran was exposed to asbestos 
during his period of service.

The RO obtained the veteran's records from the Social 
Security Administration.  These showed that he was awarded 
benefits primarily due to chronic pulmonary insufficiency, 
with secondary diagnoses of obesity and other 
hyperalimentation.  These records showed the existence of 
multiple disorders, to include a history of accelerated 
hypertension, congestive heart failure, sleep apnea, chronic 
obstructive pulmonary disease (COPD) with a history of 
tobacco abuse, morbid obesity, and hyperlipidemia.  A July 
1999 X-ray report contained the impression of cardiomegaly 
with mild central congestion.  There were no effusions and 
there was no evidence of congestive heart failure.  The 
osseous structures and the remaining soft tissues were 
normal.  The conclusion was of cardiomegaly with central 
pulmonary congestion.  

The RO also obtained voluminous records from the Columbia, 
South Carolina VAMC.  These showed his history of various 
disorders, to include chronic rhinitis; reactive airway 
disease with bronchospasm and history of bronchitis; chronic 
sinusitis; allergic conjunctivitis; severe obstructive sleep 
apnea; morbid obesity; hypertension; and 
hypercholesterolemia.  A CT scan of the chest from January 
2003 found a right upper lobe nodule, cardiomegaly and mild 
thyroid enlargement.  

The veteran testified at a personal hearing before the 
undersigned in December 2003.  He stated that during service 
he was an aviation boatswain mate and was responsible for the 
safe moving and handling of all aircraft on the flight deck.  
He also stated that the pipes aboard the ship were coated 
with something he called "lagging," like a coarse cotton.  
He commented that asbestos was all over the ship, even in the 
berthing compartment.  After his military service, he was 
with the Merchant Marines from 1977 to 1989, serving on 
refueling tankers and cargo ships.  From 1989 until 1991 
(when he was awarded Social Security Administration 
benefits), he worked as a construction worker.  He was 
employed as a heavy rigger and a carpenter's helper.  He also 
worked in the shipping and receiving department of a textile 
factory.

Initially, because there is no objective evidence of record 
that suggests any connection between his diagnosed congestive 
heart failure and any in-service exposure to asbestos, the 
Board finds that an examination for a nexus opinion is not 
necessary pursuant to 38 C.F.R. § 3.159(c)(4)(A-C) (2005) 
(which notes that a VA examination is necessary when the 
evidence of record does not contain competent medical 
evidence to decide a claim, but there is competent evidence 
of a current disability; that the veteran had suffered an 
injury or event in service; and that indicates that the 
claimed disability may be associated with the established 
event or injury in service). 

After a careful review of the evidence of record, it is found 
that entitlement to service connection for heart disease, 
including as due to asbestos exposure has not been 
established.  Initially, there is no evidence that the 
veteran suffered from a cardiovascular disorder in service, 
as is shown by his normal service medical records.  Nor is 
there any objective indication that any cardiovascular 
disease had manifested to a compensable degree within one 
year of his discharge.  In fact, no heart problems were noted 
until the 1990's, some 20 years after his separation from 
service.  The probative medical records do not tend to link 
the post-service heart disease to service.  Thus, entitlement 
to service connection on either a direct or presumptive basis 
has not been established.

Finally, the veteran has alleged that he now suffers from a 
heart disorder as a result of exposure to asbestos in 
service.  However, there is no objective evidence that he was 
exposed to asbestos in service.  Despite his testimony, the 
objective records do not show that he was engaged in any 
military duty that would have resulted in such exposure.  In 
addition, he had served with the Merchant Marines after his 
separation from service, where he admitted he might have been 
exposed to asbestos.  Significantly, there is no indication 
in the record that there is any etiological connection 
between his alleged asbestos exposure during his period of 
service and his currently diagnosed congestive heart failure.  
Therefore, there is no evidence that any asbestos exposure in 
service caused his currently diagnosed congestive heart 
failure.  The Board further notes that under Veterans 
Benefits Administration Manual M21- 1, Part VI, 7.21, 
inhalation of asbestos fibers can produce fibrosis and 
tumors, and the most common disease is interstitial pulmonary 
fibrosis (asbestosis); asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Heart disease is not 
included among the recognized disorders.  Therefore, 
entitlement to service connection on this basis is not 
justified.

The veteran's testimony has been carefully regarded and 
sympathetically considered.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).

In conclusion, it is found that the preponderance of 
competent and probative evidence is against the veteran's 
claim for entitlement to service connection for heart 
disease, including as due to exposure to asbestos.



ORDER

Entitlement to service connection for heart disease, 
including as due to exposure to asbestos is denied.



____________________________________________
M. Sabulsky	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


